Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the inductor coil comprises windings provided around an axis substantially vertically oriented relative to the ground” in claim 11 and  “the receiver coil is provided near an outer part of the vehicle and the inductor coil comprises windings provided around an axis substantially vertically oriented, relative to the ground “in claim 15 and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
3.     Claim1 are objected to because of the following informalities: 
	Claim 1, line 8, “resonance adjustment module” should be—resonance adjustment circuit--
	Appropriate correction is required.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4. Claims 1-2, 4-6, 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 4-5, recites the limitation “switching voltage source being configured to transform a square wave voltage input to sinusoidal and in phase,” which render the claim vague and indefinite. It is unclear what is “in phase” because lack of description in the claim and Specification. Claim 1 itself does not clarify what is in phase. Page 6, line 9-25 of the specification related to the square wave and sine wave of the switching voltage source does not state what is in phase.
	Page 6, line 9-25 of applicant’s specification reproduced below:
FIG. 2 shows the power transmitting circuit 110 and the power receiving circuit in further detail. The transmitter control unit 120 and the receiver control unit 220 are not shown. The power 110 comprises a switching voltage source V1 for providing electrical energy to the power transmitting circuit 110. The switching voltage source V1 preferably provides a square wave of which the frequency, the phase shift and the duty cycle may be controlled. Alternatively or additionally, also the amplitude of the output of the switching voltage source V1 may be controlled. Alternatively or additionally, the amplitude of the input voltage may be controlled. By controlling these parameters, other parameters or a combination thereof, an amount of power provided to the power transmitting circuit 110 may be controlled by means of pulse width modulation—PWM. The switching of the switching voltage source may be controlled by the transmitter control unit 120.
In other embodiment, the switching voltage source V1 may provide other waveforms, including, but not limited to saw-tooth, sinewave, triangles, other, or a combination thereof.
These two paragraphs just describe that the switching voltage source can either provide a square wave or a sinewave and did not mention anything about in phase. 	
For Examination purpose, the limitation “switching voltage source being configured to transform a square wave voltage input to sinusoidal and in phase” has been interpreted as “switching voltage source being configured to transform a square wave voltage input to sinusoidal wave and the current and voltage of sinusoidal wave is in phase” based on page 7, line 5-15 and page 8, line 20-30 Applicant’s specification, which produces below. And the cited paragraph describes a cy in transmitter circuit provides a sinusoidal wave and Cy also makes the signal current and voltage in phase.
In an alternative embodiment, the switching voltage source V1 provides a square wave having a frequency substantially equal to the resonating frequency of the resonance bandpass filter.
The sine wave thus provided is provided to the transmitter coil 140…….
In addition to the resonance frequency of the first resonance circuit, also the power factor of the circuit downstream of the power source is affected by a change in mutual inductance and leakage inductance of the transmitter coil 140. For power factor correction, a second adjustable capacitor module Cy is provided parallel to first adjustable capacitor module Cx and the transmitter coil 140. By adjusting the capacitance of the second adjustable capacitor module Cy, change of reactive impedance downstream of the circuit due to change of mutual and leakage inductances may be compensated such that current and voltage are in phase as much as possible. The second adjustable capacitor module Cy also provides functionality for providing a substantially sinusoidal voltage to the downstream part of the circuit.



5. The term "high frequency signal components" in claim 12, line 8 is a relative term which renders the claim indefinite.  The term "high frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For Examination purpose, the term “high frequency signal components” has been interpreted as signal components at any frequency.
Claims 13-15 are rejected for the same reason because they depend on claim 12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) in view of Lou (CN-101404421-A)
	With regard to claim 1, Bronson teaches a device for providing an alternating magnetic field for transfer of energy, the device comprising: 
a switching power supply for providing electrical power to the device, comprising a switching voltage source (202, [0030]Fig. 2, see output of 202 are AC signal and switching) and a first resonance bandpass filter ( 218, 216, Fig. 2, Applicant’s specification page 6, line 25-30 states 
a transmitter coil ( e.g., 210, Fig. 2) for providing the alternating magnetic field ([0026] AC ( alternating) waveform output from resonator, magnetic field generated by the resonator.  “AC magnetic field is generated when an alternating current is passing through a coil ,” see attached technical background reference by Accel” AC magnetic field”);
a resonance adjustment circuit ( e.g., 214, 212, Fig. 2)  for adjusting an inductor resonance frequency of an inductor resonance circuit comprising the transmitter coil ( e.g., 210, Fig. 2);
a controller (see[0056] processor can use to control the operation) arranged to control the resonance adjustment module( e.g., 214, 212, Fig. 2)   such that the inductor resonance frequency is substantially constant  ( e.g., operate at a desired frequency such as 6.78MHz, [0027], which is substantially constant because this is the one desired frequency that system operates on)
a transmitter coil ( e.g., 210, Fig. 2) , wherein the resonance adjustment circuit comprises a first adjustable capacitance ( e.g., 212, Fig. 2)  provided in series with the transmitter coil ( e.g., 210, Fig. 2) and a second adjustable capacitor  ( e.g., 214, Fig. 2, [0030] parallel capacitor C2s 214 (in position 2can include one or more variable capacitors to meet the needs of a particular application)  provided parallel to the first adjustable capacitor (e.g., 212, Fig. 2) and the transmitter coil ( e.g., 210, Fig. 2). 
	Bronson does not teach voltage source being configured to transform a square wave voltage input to sinusoidal and in phase.
	However, Lou teaches voltage source ( e.g. 5, 6, 7, 8, 9, Fig. 1) being configured to transform a square wave voltage input (output of 7 is a square wave signal, Fig. 1, and see [0033] of translation) to sinusoidal (output of 9 is sinusoidal alternating current of output 8 with current and voltage in phase, Fig. 1, see [0034] [0035]of translation) and in phase([0035]  9 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bronson, to  configure voltage source to transform a square wave voltage input to sinusoidal and in phase, as taught by Lou,  because the sinusoidal signal filter out / remove other frequency component from the system, reduce the noise and improve the signal quality of the system, improve the precision of the operation, and in addition by keeping the current and voltage in phase, it improve the performance of the circuit ( see page 12 of translation, para 1, [0054])
	With regard to claim 4, the combination of Bronson and Lou teaches all the limitations of claim 1, Bronson further teaches wherein the first adjustable capacitance (e.g., 212, Fig. 2) comprises a plurality of capacitor elements (0030] one or more of capacitor C1s 212 (can include one or more variable capacitors to meet the needs of a particular application).
	With regard to claim 9, the combination of Bronson and Lou teaches all the limitations of claim 1, Bronson further teaches wherein the first resonance bandpass filter comprises a capacitor (e.g., 218, Fig. 2) and an inductor (e.g., 216, Fig. 2) provided in series with the switching voltage source (202, Fig. 2) (e.g., 216, 218 are in series of 202, Fig. 2)

7. Claims 2, 5, 6, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and  Lou (CN-101404421-A) in further view of Hsu (US20140092649A1)
	With regard to claim 2, the combination of Bronson and Lou teaches all the limitations of claim 1, but not a power factor correction circuit having an adjustable power factor correction, wherein the controller is arranged to control the power factor correction module such that the power factor in the circuit is substantially constant.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to arrange the control module to control the power factor correction circuit such that the power factor in the circuit is substantially constant, as taught by Hsu, in order to keep the voltage and current in phase( see [0070] of Hsu), keep most of power flow to load instead of flow back to the source, improve the power transfer efficiency 
	With regard to claim 5, the combination of Bronson, Lou and Hsu teaches all the limitations of claim 2, Bronson further teaches the power factor correction module comprises an adjustable capacitance ( 214 is adjustable , Fig. 2, [0030]) provided parallel to the transmitter coil ( e.g., 210, Fig. 2).
	With regard to claim 6, the combination of Bronson, Lou and Hsu teaches all the limitations of claim 5, Bronson further teaches power factor correction circuit (e.g., 214, Fig. 2)  is provided parallel to the resonance adjustment circuit ( 210 and 212, Fig. 2) ( 214 is parallel to 210 and 212, Fig. 2).
	With regard to claim 16, the combination of Bronson, Lou and Hsu teaches all the limitations of claim 2, Hsu further teaches the power factor in the circuit is equal to one (The adjustment circuit 13 is designed to  to adjust the power factor to be about one. [0074])

8 is rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and  Lou (CN-101404421-A) in further view of Chlebosz (US 20170063159)
	With regard to claim 8, the combination of Bronson and Lou teaches all the limitations of claim 1, but not the loaded quality factor of at least one of the  inductor resonance circuit is 2.5 or higher.
	Chlebosz  teaches the loaded quality factor of at least one of the inductor  resonance circuit is 2.5 or higher ([0070] the range of loaded quality factors of the wireless power transfer system (QL) be in the range of 1 to 3, inclusive.  See [0068] loaded Q is calculated based on the transmitter coil/primary coil) ( where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) Here is the same case, the range of quality factor 1-3 overlaps with quality factor is 2.5 and higher, therefore, Chlebosz establishes a prima facie case of obvious with the loaded Q range).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to configure the loaded quality factor of at least one of the inductor resonance circuit is 2.5 or higher
,  as taught by Chlebosz  , in order to help the system power transfer smoothly transfer power during transition phase while keep the power transfer efficiency. [0070] and [0068])

9. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and  Lou (CN-101404421-A) in further view of Dolman ( US 6894559)
 	With regard to claim 10, the combination of Bronson and Lou teaches all the limitations of claim 1, but not the switching voltage source further comprises a pulse width modulation capable voltage source.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to configure the switching power supply further to comprise a pulse width modulation capable voltage source, as taught by Dolman, in order to increase the power  efficiency of the power supply, improve the operating efficiency of the system.( see Dolman col 1, line 15-25).

10. Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and  Lou (CN-101404421-A) in further view of Ueda (US20180254136A1)
	With regard to claim 11, the combination of Bronson and Lou teaches all the limitations of claim 1.
	Bronson does not teach wherein the inductor coil comprises windings provided around an axis substantially vertically oriented relative to the ground.
	However, Ueda teaches the inductor coil ( e.g., 120, Fig. 13) comprises windings  ( e.g., 121, Fig. 13) provided around an axis ( L1, Fig. 13)  substantially vertically oriented relative to the ground. ( see Fig. 12, 13, 105 on ground) ( L1 is vertically oriented relative to the ground, Fig. 13)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the inductor coil to include windings provided around an axis substantially vertically oriented relative to the ground, as taught by Ueda, in order to make it easy for winding axis of the receiving coil and transmitting coil line towards the magnetic pole of winding , make the transmitter coil and . 

11. Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) in view of Mao (US20190089197A1).
	With regard to claim 12, Bronson teaches Device for receiving energy by means of an alternating magnetic field, the device comprising:
an receiver coil ( e.g., 222, Fig. 2) for receiving energy from a magnetic field([0026] AC ( alternating) waveform output from resonator, magnetic field generated by the resonator 210, and 222 receives energy from 210, Fig. 2);
a resonance adjustment circuit ( e.g., 224, 226, Fig. 2) for adjusting an inductor resonance frequency of an inductor resonance circuit comprising the inductor coil ( e.g., 222, Fig. 2) ;
a terminal for a load ( e.g., output of 208, which is  connected to load, Fig. 2) for absorbing received energy; and
a controller (see[0056] processor can use to control the operation) arranged to control the resonance adjustment circuit such that the inductor resonance frequency is substantially constant( e.g., operate at a desired frequency such as 6.78MHz, [0027])
a receiver coil ( e.g. 222, Fig. 2), a first capacitor ( e.g., 224, Fig. 2) and a second capacitor  ( e.g., 226, Fig. 2)configured to filter high frequency signal components ( 226 is a shunt capacitor which can filter some frequency signal. IN addition, C2 in Fig. 2, Fig. 3, Fig. 4A and 4B of Applicant specification  is also a shunt capacitor, therefore 226 can filter similar frequency signal components as  C2 does) ( Note the receiver coil and the inductor are interpreted as the same coil based on the 112(b) rejection above).
	Bronson does not explicitly teach the first capacitance configured to provide sine-wave shaped alternating current or voltage.
	However, Mao  teach a capacitance ( e.g., Cx1, Fig. 6, Cx1 is a resonant capacitor[0052]) configured to provide sine-wave shaped alternating current or voltage (each connection can be coupled to a power converter of a transmitter or a rectifier of a receiver through a resonant capacitor, so a near-sinusoidal current can be fed into it during operation[0060] ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bronson, to include a first capacitance configured to provide sine-wave shaped alternating current or voltage, as taught by Mao, because a reduced harmonic can be established in a space above the magnetic structure when sinusoidal currents with symmetrical phase shifts (phase displacement) are fed into the windings ( see [0062] of Mao), which reduces the noise of the system and improve the operating performance.
	With regard to claim 13, the combination of Bronson and  Mao  teaches all the limitations of claim 12, Bronson further teaches the resonance adjustment circuit comprises a switched capacitor bank ([0030] 224 includes switched bank of capacitors).
	With regard to claim 14, the combination of Bronson and Mao teaches all the limitations of claim 13,  Bronson further teaches the receiver coil comprises a self-inductance  (e.g., 222 has a self-inductance, Fig. 2) and the second capacitor ( e.g., 220, Fig. 2)  connected in parallel to the  self-inductance resonance ( e.g., 222, Fig. 2) and first capacitor ( e.g., 224, Fig. 2).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and Mao (US20190089197A1) in further view of Ueda (US20180254136A1)
	With regard to claim 15, the combination of Bronson and Mao teaches all the limitations of claim 12.
	Bronson does not teach wherein the receiver coil is provided near an outer part of the electrical vehicle and the receiver coil comprises windings provided around an axis substantially vertically oriented, relative to the ground.
	However, Ueda teaches he receiver coil ( e.g., 106, Fig. 12) is provided near an outer part of the electrical  vehicle ( bottom of vehicle, Fig. 12) and the receiver coil ( e.g., 106, Fig. 12) comprises windings  ( e.g., 141, Fig. 13) provided around an axis  ( e.g., L2, Fig. 13) substantially vertically oriented, relative to the ground ( see Fig. 12, 13, 105 is on the ground) ( based on the Fig. 12, 13, L2 is vertical relative to the ground).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12, to configure the receiver coil to be near an outer part of the electrical vehicle and the receiver coil comprises windings provided around an axis substantially vertically oriented, relative to the ground, as taught by Ueda, in order to make it easy for winding axis of the receiving coil and transmitting coil line towards the magnetic pole of winding , make the transmitter coil and receiver coil electromagnetically coupled together well, make the magnetic flux flow well to the receiver coil and improve the power transfer efficiency ( see para [135] of Ueda).
Response to Argument
13. Regard to the drawing objection, Applicant argues that because a replacement Fig. 1 including a vertical dotted line related to the ground, has been added to indicate the axis around which the windings of the receiver coil and /or transmitter coil may be provided, the amendment overcomes the drawing objection.

The drawing are objected because the “the inductor coil comprises windings provided around an axis substantially vertically oriented relative to the ground” in claim 11 and  “the receiver coil is provided near an outer part of the vehicle and the inductor coil comprises windings provided around an axis substantially vertically oriented, relative to the ground “in claim 15  are not shown in the figures.

    PNG
    media_image1.png
    503
    547
    media_image1.png
    Greyscale

The replacement Fig. 1 is reproduced above does not show the winding 140 in transmitter coil or winding 240 in receiver coil around the axis (A-A’) as described in the claim 11 and claim 15. Therefore, the drawing objection is maintained.

The Examiner disagrees. 
The term “high frequency signal components” in claim 12 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant argument does not provide any evidence in the specification and existed known of art’s definition of “high frequency signal component.” It is unclear what is the frequency range of the signal components has to be in order to be qualified for the “high frequency signal components.” Since Applicant’s argument is not persuasive, the rejection of 112(b) are maintained 
Applicant’s arguments, see pages 11-12 of remark, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1 under Bronson and Klingler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of 112(b) and 103 is made ( based on Lou (CN-101404421-A))
Regard to claim 12-15, applicant argues that prior art Mao cannot be cited as prior art because the present application has a filing date of 2/22/2019, Mao was published on 3/21/2019, which is after filing date of the present application.
The Examiner disagrees.  Mao was filed on 9/14/2018, in addition, Mao also has a provisional application No. 62/559, 592 filed on 9/ 17/ 2017 and cited portion of Mao are in  page 5 of the specification of the provisional application.  MPEP  2151 --Overview of the Changes to 35 U.S.C. 102 and 103 in the AIA  states that “  AIA  35 U.S.C. 102(a)(2) provides that a person is not entitled to a patent if the claimed invention was described in a patent issued under 35 U.S.C. 151, or in an application for patent published or deemed published under 35 U.S.C. 122(b), in which the patent or application, as the case may be, names another inventor, was effectively filed before the effective filing date of the claimed invention…. AIA  defines the term "effective filing date" for a claimed invention in a patent or application for patent (other than a reissue application or reissued patent) in 35 U.S.C. 100(i)(1) as meaning the earlier of: (1) The actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest provisional, nonprovisional, international (PCT), or foreign patent application to which the patent or application is entitled to benefit or priority as to such claimed invention.”
 Therefore, Mao’s effective filing date is  9/17/2017 based on its provisional application, which is before the effective filing date of current application (2/22/2018).  Since the Applicant’s argument is not persuasive and therefore the rejection is maintained.


Conclusion
14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Long (US20130300209A1) teaches about a method for adjusting reactance includes an adjustable reactance generator including a comparator receiving an input sinusoidal waveform and outputting a square wave that retains the frequency and phase of the applied sinusoidal waveform.
Kim (US 20120286582 A1) teaches about the controller adjusts the impedance of the repeater resonator to one or more of a plurality of candidate impedances in sequence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836